Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits in response to the application filed on 02/21/2020.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/21/2020 and 03/24/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 11-12 are objected to because of the following informalities: 
Claim 11, line 1, states “The method of claim 11.” A claim cannot depend from itself. Examiner examined claim as if the claim depended from claim 10.
Claim 12, line 1, states “The method of claim 12.” A claim cannot depend from itself.  Examiner examined claim as if the claim depended from claim 11.
Appropriate correction is required.

Claim Rejections - 35 USC § 102(a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haldenby (US 20170046698).

	Regarding Claims 1, 8, and 15, Haldenby teaches receive asset data to be recorded on a blockchain (Paragraphs 0130 and 0139-0140 teach a client device of the first user may process and package the input data (e.g., the input data identifying parameters of the transaction, the imposed restrictions, and the specified conditional actions), and transmit portions of packaged data to a system, which may enforce the imposed restrictions on any subsequent use by user of the funds transferred by the user of the client device, and further, which may perform one or more of the specified conditional actions in response to user's attempted use of the transferred funds in a non-conforming transaction; the system may store portions of the packaged data that identify users 108 and 110, the transaction transferring funds (e.g., unit of the virtual currency), the imposed restrictions, and/or the specified conditional actions within a locally accessible data repository (e.g., data repository); the received transaction data may specify one or more transfer parameters (e.g., an amount of funds, a transfer date), information identifying user 108 (e.g., user's full name, a username or handle, an email address, an IP or MAC address of client device, etc.) and further, information identifying user 110 (e.g., user's full name, a username or handle, an email address, an IP or MAC address of client device, etc.); the transaction data may also include one or more restrictions on user 110's use of the transferred funds in subsequent transactions, and one or more conditional actions to be implemented by the system upon detection of a transaction initiated by user 110 that does not conform with the one or more identified restrictions); execute a smart contract to apply an asset data validation format to the asset data (Paragraphs 0143 and 0146 teach the system may access and decrypt an encrypted list of triggering events (e.g., event trigger list) and an encrypted rules engine (e.g., rules engine); the system may access copies of the encrypted list of triggering events and rules engine from a locally accessible data repository (e.g., data repository) and additionally or alternatively, from a latest, longest copy of the hybrid blockchain ledger; the system may also perform one or more operations that generate one or more new ledger blocks of the hybrid, blockchain ledger that includes the received transaction data, the encrypted list of triggering events, and the encrypted rules engine; the system may transmit portions of the received transaction data to one or more of peer systems, along with the encrypted and modified list of event triggers and rules engine, which may be appended to the hybrid blockchain ledgers and/or side chains and distributed across peer systems (e.g., through a peer-to-peer network) and to other connected devices of environment; the one or more new ledger blocks may verify and establish the transaction transferring funds between users 108 and 110, publicly record the restrictions imposed by user 108 on user 110's future use of the transferred funds, and further, establish the one or more conditional actions that the system (and/or other systems acting as a rules authority for the hybrid, blockchain ledger) may perform in response to an initiation of a non-conforming transaction by user); reject non-conforming asset data from being stored on the blockchain based on the execution of the smart contract (Paragraphs 0149-0152 teach the system may receive the data identifying an additional transaction (e.g., as inputted to and transmitted by the client device of user 110); in response to the received data, the system may access and decrypt an encrypted list of event triggers using any of the exemplary techniques described above, and may identify the one or more restrictions imposed on the additional transaction by user 108; additionally, the system may determine whether the additional transaction, as initiated by user 110, conforms to the one or more restrictions imposed by user 108, and thus represents a conforming transaction; the system may parse the additional transaction data to determine that user 110 initiated a transfer of a $3,000 portion of the funds transferred by user 108 to a contractor other than the reputable contractor identified by user 108; as user 108 limited the permissible transaction partners to the reputable contractor, the system may determine that the transaction initiated by user 110 represents a non-conforming transaction because the identified transaction partner fails to match the permissible transaction partner identified by user 108; if the system were to determine that the additional transaction violates at least one of the imposed restrictions, the system may deem the additional transaction to be a non-conforming transaction, and the system may access and decrypt an encrypted rules engine using any of the exemplary techniques described above to identify one or more conditional actions (e.g., as specified by user 108, above) exhibiting a causal relationship with the at least one violated restriction, and may perform operations consistent with the one or more identified conditional actions; for example, the system may identify conditional actions within the rules engine that include refusing an execution of the non-conforming transaction initiated by user and generate notifications alerting users 108 and 110 of the initiated and refused transaction; the system may store data indicative of the cancelled non-conforming transaction in a locally accessible data repository, and generate notification data that identifies, among other things, the now-cancelled transaction and the transaction term or terms that conflict with the imposed restriction); and accept the asset data validated by the smart contract (Paragraph 0154 teaches if the system were to determine that the additional transaction conforms with the imposed restrictions, the system may deem the additional transaction to be a conforming transaction, and the system may perform operations that generate one or more additional ledger blocks of the accessed hybrid blockchain ledger data structures to confirm an execution of the additional transaction, which may transfer a portion of the funds previously transferred by user 108 from user 110 to the corresponding transaction partner; for instance, the additional transaction may transfer a $3,000 portion of the transferred virtual currency to the reputable contractor prior to an initiation of the work on the home of user 110's parents, and the system may determine that a corresponding transaction type, partners, and parameters of the additional transaction conform to the restrictions imposed by user).
	Regarding Claim 1, Haldenby teaches a system, comprising: a processor; a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to perform (Paragraphs 0028-0030 teach a system may be a computing system configured to execute software instructions to perform one or more operations consistent with disclosed embodiments; the system may include one or more servers and tangible, non-transitory memory devices; the server may include one or more computing devices that may be configured to execute software instructions that perform operations that provides information to one or more other components of computing environment; the server may include a computer having one or more processors that may be selectively activated or reconfigured by a computer program).
	Regarding Claim 8, Haldenby teaches a method (Paragraph 0137 teaches FIG. 5 is a flowchart of an exemplary process for automatically performing operations establish, maintain, and enforce restrictions on transactions tracked within a hybrid blockchain ledger, in accordance with disclosed embodiments).
	Regarding Claim 15, Haldenby teaches a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform (Paragraph 0029 teaches a system may include computing components configured to store, maintain, and generate data and software instructions; for example, the system may include one or more servers and tangible, non-transitory memory devices; the server may include one or more computing devices that may be configured to execute software instructions to perform one or more processes consistent with the disclosed embodiments; the server may be a computing device that executes software instructions that perform operations that provides information to one or more other components of computing environment).

Regarding Claims 2, 9, and 16, Haldenby teaches all the limitations of claims 1, 8, and 15 above; and Haldenby further teaches wherein the instructions further cause the processor to create an asset data validation format comprising a set of rules (Paragraphs 0143-0144 teach the system may access and decrypt an encrypted list of triggering events (e.g., event trigger list) and an encrypted rules engine (e.g., rules engine); the system may access copies of the encrypted list of triggering events and rules engine from a locally accessible data repository and additionally or alternatively, from a latest, longest copy of the hybrid blockchain ledger; the system may modify portions of the decrypted list of triggering events to include the one or more imposed usage restrictions and may modify portions of the decrypted rules engine to include the one or more specified conditional actions; the system may modify portions of the decrypted list of event triggers to identify the permissible transaction type, the permissible transaction partner (e.g., the reputable contractor), and the one or more permissible transaction parameters; similarly, the system may modify portions of the decrypted rules engine to incorporate conditional actions that include, but are not limited to, processes that refuse a non-conforming transaction, that suspend execution of a non-conforming transaction pending receipt of additional input, that permit execution of a non-confirming transaction when one or more transaction parameters fall within user-specified threshold limits, and additionally or alternatively, that flag a non-conforming transaction prior to permitting execution of the flagged non-conforming transaction).

Regarding Claim 3, 10, 17, Haldenby teaches all the limitations of claims 1, 8, and 15 above; and Haldenby further teaches wherein the instructions further cause the processor to acquire a version of the asset data validation format (Paragraph 0149 teaches the system may receive the data identifying the additional transaction (e.g., as inputted to and transmitted by client device of user 110); in response to the received data, the system may access and decrypt an encrypted list of event triggers using any of the exemplary techniques described above, and may identify the one or more restrictions imposed on the additional transaction by user 108; the system may determine whether the additional transaction, as initiated by user 110, conforms to the one or more restrictions imposed by user 108, and thus represents a conforming transaction).

Regarding Claim 4, 11, and 18, Haldenby teaches all the limitations of claims 3, 10, 17 above; and Haldenby further teaches wherein the instructions further cause the processor to associate the accepted asset data with the version of the asset data validation format (Paragraph 0154 teaches if the system were to determine that the additional transaction conforms with the imposed restrictions, the system may deem the additional transaction to be a conforming transaction, and the system may perform operations that generate one or more additional ledger blocks of the accessed hybrid blockchain ledger data structures to confirm an execution of the additional transaction, which may transfer a portion of the funds previously transferred by user 108 from user 110 to the corresponding transaction partner; for instance, the additional transaction may transfer a $3,000 portion of the transferred virtual currency to the reputable contractor prior to an initiation of the work on the home of user 110's parents, and the system may determine that a corresponding transaction type, partners, and parameters of the additional transaction conform to the restrictions imposed by user 108; the system may generate transaction data identifying the additional transaction, the transaction partners, and the corresponding parameters).

Regarding Claims 5, 12, and 19, Haldenby teaches all the limitations of claims 4, 11, 18 above; and Haldenby further teaches teaches wherein the instructions further cause the processor to execute a transaction to record the accepted asset data with the version of the asset data validation format on the blockchain (Paragraph 0154 teaches the system may generate transaction data identifying the additional transaction, the transaction partners, and the corresponding parameters, and the system may package and transmit the generated transaction data to one or more of peer systems, which may operate competitively to verify the parameters of the transaction and generate a new ledger block memorializing the additional transaction).

Regarding Claims 6 and 13, Haldenby teaches all the limitations of claims 1 and 8 above; and Haldenby further teaches wherein the instructions further cause the processor to record the rejecting of the non-conforming asset data on the blockchain (Paragraph 0153 teaches the system may perform operations that generate one or more additional ledger blocks of the accessed hybrid blockchain ledger data structures to record the performance of the identified conditional actions and the cancellation of the non-conforming transaction initiated by user; for example, the system may generate transaction data that identifies, among other things, the non-conforming transaction, the transaction parties (e.g., user 110 and the other contractor), one or more transaction parameters (e.g., an amount of the initiated transfer, etc.), one or more of the imposed restrictions, one or more of the transaction parameters that conflicts with corresponding ones of the imposed restrictions (e.g., a conflict between the other contractor and a permissible transaction partner identified by user 108), and/or one or more of the conditional actions performed by system).

Regarding Claims 7, 14, and 20, Haldenby teaches all the limitations of claims 1, 8, and 15 above; and Haldenby further teaches wherein the instructions further cause the processor to tag the rejected asset data as non-compliant (Paragraphs 0128 and 0142 teach conditional actions consistent with the disclosed embodiments may include, but are not limited to, a refusal to execute non-conforming transaction, a suspension of a non-conforming transaction pending notification and additional actions by user 110 (e.g., in response to a presentation of the notification by client device), an execution of a non-conforming transaction by when corresponding transaction parameters that fall within user-specific limits (e.g., transaction having values that fall below a user-specific threshold of $5.00), and/or processes that flag a non-conforming transaction, store data indicative of the various parameters of the flagged non-conforming transaction, and permit execution of the flagged transaction; the one or more conditional actions may include, but are not limited to, processes that refusal a non-conforming transaction, that suspend execution of a non-conforming transaction pending receipt of additional input, that permit execution of a non-confirming transaction when one or more transaction parameters fall within user-specified threshold limits, and additionally or alternatively, that flag a non-conforming transaction prior to permitting execution of the flagged non-conforming transaction; the system may perform operations that implement one or more of the conditional actions in response to an initiation by user 110 of a non-conforming transaction involving portions of the transferred funds).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fisher et al. (US 20190356493) teaches a smart document includes enhanced metadata and document content. The enhanced metadata may store an embedded database for recording and tracking a document history and rules. The smart document may be hashed to generate a unique document identifier. The unique document identifier is stored in a distributed ledge and paired with exposed metadata for enforcing access rules for the smart document.
Zhang et al. (US 20200026552) teaches a method and apparatus for managing effectiveness of an information processing task in a decentralized data management system. The method comprising: sending requests for multiple information processing tasks by a client to multiple execution subjects, transmitting information processing tasks in a sequential information processing task list in an order to the multiple execution subjects; caching the requested information processing tasks to a task cache queue, caching the sequential information processing task list as a whole to the task cache queue; judging whether each information processing task in the task cache queue satisfies a predetermined conflict condition; moving the information processing task to a conflict task queue if it is determined that the task satisfies the predetermined conflict condition, deleting the task from the conflict task queue and caching the task to the task cache queue when the predetermined conflict condition is not satisfied.
Haldenby et al. (US 20170046693) teaches systems and methods that generate secured blockchain-based ledger structures that facilitate event-based control of tracked assets. In one embodiment, an apparatus associated with a centralized authority of the secured blockchain-based ledger may detect an occurrence of a triggering event, and may access and decrypt a set of rules hashed into the secured blockchain-based ledger using a confidentially-held master cryptographic key. The apparatus may identify a rule associated with the detected event, and perform one or more operations consistent with the rule. In some aspects, the detected event may correspond to a dispute involving one or more terms or conditions of a contractual agreement between a first party and one or more second parties, and the performed operations may resolve the dispute.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:30 pm CST (M-Th).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/COURTNEY P JONES/Examiner, Art Unit 3685